Citation Nr: 0430381	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-04 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for atrophy of 
the left testicle.

2.  Entitlement to an increased evaluation for scar residuals 
of a left varicocelectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to May 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran claimed that he is beginning to experience 
trouble with his right testicle in a statement received in 
August 2002.  The veteran has claimed that he is unemployable 
due to the pain in his left testicle.  He has complained 
about the expense involved in traveling to the VA medical 
facility in Shreveport, Louisiana, to attend a VA 
examination.  The veteran may be claiming entitlement to 
service connection for a disorder of the right testicle, a 
total rating for compensation purposes based on individual 
unemployability, or entitlement to reimbursement of medical 
expenses; these issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's atrophy of the left testicle is manifested 
by atrophy of one testis without urinary tract infection, 
voiding dysfunction, or loss of erectile power.

4.  Prior to August 2002, only the earlier criteria for 
rating the veteran's scar residuals of a left varicocelectomy 
are applicable.

5.  With respect to the period of time subsequent to August 
2002, neither the pre-August 2002 criteria nor the amended 
criteria for rating the veteran's scar residuals of a left 
varicocelectomy are more favorable to the veteran.

6.  The veteran's scar residuals of a left varicocelectomy 
are currently manifested by a 6-centimeter linear scar that 
is well healed but painful.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
atrophy of the left testicle have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 
4.115b, Diagnostic Codes 7522, 7523, 7525 (2004).

2.  The criteria for a disability rating greater than 10 
percent for scar residuals of a left varicocelectomy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At an April 2002 VA genitourinary examination, the examiner 
reviewed the veteran's claims folder and his VA medical file.  
It was reported that the veteran had problems with severe 
pain secondary to a surgical repair of a left varicocele.  He 
claimed the pain prevented him from obtaining steady 
employment.  The veteran performed odd jobs and had last been 
employed regularly many years previously.  The veteran had 
undergone a varicocelectomy in May 1970 and continued to 
complain of severe problems in the left inguinal and 
testicular area.  He reported that the pain was extremely 
severe with fleeting-type pain at level 10 with certain 
movements or with lying on the left side.  He had a dull, 
nearly constant ache in the left inguinal area.  He took 
aspirin twice per day for pain.  He occasionally took a sitz-
type bath.  The scar area had not reopened or drained since 
1991.  He had increased pain with movements such as walking 
and climbing stairs.  He denied any increase in pain with 
bowel movement.  He did report abdominal muscle weakness 
secondary to severe pain with movement in the scar area.  He 
denied any problems with anorexia.  His weight was stable.  
He voided once per day and approximately four times per 
night.  He drank most fluids in the evening.  He reported 
occasional problems with hesitancy and occasional dysuria.  
He denied having decreased urinary stream force or urinary 
incontinence.  As a result of the surgery in 1970, the 
veteran had developed atrophy of the left testicle, which 
eventually pulled up into the inguinal ring area.  The 
veteran had had previously had problems with urinary tract 
infections but had last been treated with antibiotic therapy 
in approximately 1991.  He had been advised by his physician 
to increase his intake of fluids in order to avoid urinary 
tract infection.  He reported occasional episodes of 
backache, decreased stream force, and discolored urine, but 
the symptoms resolved with increase in fluids.  He denied any 
history of renal colic, bladder stones, or acute nephritis.  
He had not been hospitalized for urinary tract disease since 
1970.  He had not been diagnosed or treated with malignancy.  
The veteran was capable of achieving an erection, but, due to 
the pain elicited with the erection, he was at times not 
capable of vaginal penetration or ejaculation.  With 
erection, the pain dramatically increased in the scar and 
inguinal area.  

On examination, the veteran's gait was steady.  There was no 
deformity of the penis.  The scrotum was descended.  There 
was absence of the left testicle.  The right testicle was 
oval, approximately four centimeters in size, and of rubbery 
consistency.  There was no tenderness with palpation of the 
right testicle.  The inguinal canal was tightened, and there 
was complaint of severe pain in the inguinal canal area.  The 
examiner was unable to palpate the cord.  There was a well-
healed 6-centimeter linear scar in the left inguinal area.  
There was some thickening to the tissue above the scar, and 
there was a complaint of pain with light palpation to the 
scar area.  There was no evidence of inguinal hernia or 
surgical hernia.  The examiner diagnosed history of 
varicocele repair in 1970 with atrophy and eventual loss of 
the left testicle.  Functional deficits secondary to pain in 
the left inguinal area, which occasionally caused problems 
with erectile dysfunction due to loss of erection secondary 
to pain that was elicited with erection.


Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's increased rating claims was received on 
September 17, 2001.  In a March 19, 2002 letter, the RO 
advised the veteran as to what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  However, that letter did not notify the veteran 
regarding what information and evidence is needed to 
substantiate his increased rating claims, providing instead 
the evidentiary requirements to establish service connection 
for a disability.  Thereafter, in a rating decision dated in 
May 2002, the veteran's claims were denied.  Only after that 
rating action was promulgated did the RO, on July 5, 2002, 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate his increased rating 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on July 5, 2002, was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by VA at that time, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated on two 
occasions.  A rating decision was issued in August 2002 based 
upon the veteran's request for reconsideration of the earlier 
decision.  A Statement of the Case (SOC), adjudicating de novo 
the veteran's claims, was provided to the veteran in February 
2003.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from the RO dated on March 19, 
2002, and July 5, 2002, complied with these requirements.  
Moreover, the February 2003 SOC set forth VA regulations 
implementing the VCAA.

Additionally, the Board notes that the March 19, 2002, and 
July 5, 2002 letters to the veteran properly notified him of 
his statutory rights.  That is, even though the March 19, 
2002, and July 5, 2002 letters requested a response within 30 
days, a recently enacted amendment to the VCAA clarified that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  In April 2002 the veteran 
identified a Dr. Strange as a physician who had treated him 
previously but added that Dr. Strange was no longer in 
practice and failed to provide an address for the physician.  
In an April 8, 2002 letter, the RO notified the veteran that 
without more information, records from Dr. Strange could not 
be obtained.  The veteran did not respond to the letter.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided a VA 
examination in April 2002.  Although the veteran subsequently 
complained about the adequacy of the examination, the 
examination report is thorough and provides all necessary 
information to evaluate the veteran's claims.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2004).

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).


1.  Atrophy of left testicle

The veteran's atrophy of the left testicle is currently 
evaluated as noncompensably disabling under Diagnostic Code 
7523 for complete atrophy of one testis.  38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (2004).  A 20 percent rating is provided 
for complete atrophy of both testes.  (A note to Diagnostic 
Code 7523 indicates that the veteran should be considered for 
entitlement to special monthly compensation under 38 C.F.R. 
§ 3.350.  In this case, the veteran has been awarded special 
monthly compensation for loss of use of a creative organ.  
See 38 C.F.R. § 3.350(a)(1) (2004).)  On VA examination, the 
veteran showed atrophy of only one testis; therefore, the 
veteran is not entitled to a higher disability rating under 
Diagnostic Code 7523.

The Board has considered other diagnostic codes for 
disabilities of the genitourinary system that provide for 
compensable disability ratings, but the veteran does not meet 
the criteria for higher ratings under any of those diagnostic 
codes either.  Diagnostic Code 7522 provides for a 20 percent 
disability rating for deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2004).  On examination, the veteran's penis was normal.  
Although he has occasional erectile dysfunction secondary to 
pain, he does not have loss of erectile power; therefore, a 
disability rating under this diagnostic code is not 
appropriate.  Diagnostic Code 7525 provides that chronic 
epididymo-orchitis should be rated as urinary tract 
infections.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (2004).  
A 10 percent disability evaluation is assigned for urinary 
tract infections with long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  38 C.F.R. § 4.115a (2004).  In this 
case, although the veteran has previously had problems with 
urinary tract infection, he had not been treated for that 
since 1991.  He had not been hospitalized for urinary tract 
disease since 1970.  The only treatment used by the veteran 
is an increase in his intake of fluids in order to avoid 
urinary tract infection.  Thus, the veteran does not meet the 
criteria for a compensable evaluation under Diagnostic Code 
7525 based upon urinary tract infection.

The veteran has not been diagnosed with any renal dysfunction 
or voiding dysfunction as a result of his atrophied testicle 
or his residual scarring.  Although the veteran has reported 
nocturia (night time voiding) of approximately four times per 
night, this has been attributed to his predominant intake of 
fluids in the evening rather than voiding dysfunction.  See 
38 C.F.R. § 4.115a (2004).  Accordingly, the preponderance of 
the evidence is against a compensable disability rating for 
atrophy of the left testicle.


2.  Scar residuals

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating skin disorders 
such as the veteran's varicocelectomy scar on his left 
testicle.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
This amendment was effective August 30, 2002.  Id.  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must determine whether the law or regulation identifies 
the type of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  The new 
provision should not be applied to the claim if it would 
produce retroactive effects.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to August 30, 
2002, the revised regulations cannot be applied.  In the 
February 2003 SOC the RO considered both sets of rating 
criteria and provided the rating criteria to the veteran.

The Board finds that, in this case, neither the old nor the 
amended rating criteria are more favorable to the veteran's 
claim.  The Board concludes that, regardless of which set of 
rating criteria are applied, the objective medical evidence 
shows disability that more nearly approximates that which 
warrants the assignment of a 10 percent disability rating 
than a higher disability rating.  See 38 C.F.R. § 4.7 (2004).  
The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor; however, the preponderance 
of the evidence is against the assignment of a disability 
rating greater than 10 percent.

The veteran's scar residuals of a left varicocelectomy have 
been evaluated as 10 percent disabling under Diagnostic Code 
7804.  Prior to being amended, Diagnostic Code 7804 provided 
a 10 percent disability evaluation for superficial scars that 
are tender and painful on objective demonstration.  The 10 
percent rating is the highest available under Diagnostic Code 
7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
Although additional disability evaluations are available for 
scars that are poorly nourished with repeated ulceration or 
which cause any limitation of function, see 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7805 (2002), the veteran is 
not entitled to additional disability ratings for his 
service-connected scar, because such symptoms are not present 
in this case.  VA examinations of the veteran's scar in April 
2002 showed that the scar was well healed.  The scar had not 
reopened or drained since 1991.  There is no evidence that 
the scar limits the function of any part of the veteran.  
Although a private physician had noted in 1995 that the 
veteran's scar limited the motion of his hip, such symptoms 
were not present on the April 2002 VA examination.  At that 
time, the veteran's gait was noted to be normal.  The veteran 
does have occasional erectile dysfunction due to pain from 
the scar residuals; however, as noted above, the veteran's 
symptoms do not meet the criteria for a compensable 
evaluation for deformity of the penis.  Accordingly, the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for the veteran's scar residuals of a 
left varicocelectomy under the old rating criteria. 

Under the amended rating criteria, Diagnostic Code 7804 
provides a 10 percent disability rating for superficial scars 
that are painful on examination.  No higher disability rating 
is available under this diagnostic code.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).  Under Diagnostic Code 
7801, a 10 percent disability rating is assigned for scars, 
other than those on the head face, or neck, that are deep or 
cause limited motion and cover an area exceeding 39 square 
centimeters.  A deep scar is one associated with underlying 
soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 
7801, Note (2) (2004).  In this case, the veteran's scar 
residuals consist of a 6-centimeter linear scar; therefore 
the veteran does not meet the criteria for an evaluation 
under this diagnostic code.  Likewise the veteran does not 
qualify for a disability rating under Diagnostic Code 7802 
for scars, other than those on the head face, or neck, that 
do not cause limited motion but cover an area exceeding 929 
square centimeters.  See 38 C.F.R. § 4.118, Diagnostic Code 
7802 (2004).  A 10 percent disability rating is also 
available for superficial scars that are unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1) (2004).  As noted 
above, however, the veteran's scar is well healed and has not 
reopened or drained since 1991.  Therefore, the veteran is 
not entitled to a rating under Diagnostic Code 7803.  There 
is no evidence that the scar limits the function of any joint 
of the veteran.  Diagnostic Code 7805 provides that other 
scars should be rated on limitation of function of the 
affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004).  As noted above, however, the veteran does not meet 
the criteria for limitation of function of any part.  
Accordingly, the preponderance of the evidence is against a 
disability rating greater than 10 percent for the veteran's 
scar residuals of a left varicocelectomy under the amended 
rating criteria.



3.  Extraschedular consideration

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to genitourinary disorders 
and skin disorders; however, the medical evidence reflects 
that those manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any periods of hospitalization for his service-
connected disabilities.

It is undisputed that the veteran's service-connected 
disabilities have an adverse effect on his employment, 
particularly in limiting his ability to perform heavy labor, 
but it bears emphasizing that the schedular rating criteria 
are designed to take such factors into account.  The veteran 
receives a 10 percent disability rating for his 
varicocelectomy scar and receives special monthly 
compensation for the atrophy of his left testicle.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2004).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable disability rating for the 
veteran's service-connected atrophy of the left testicle is 
denied.

Entitlement to a disability rating greater than 10 percent 
for the veteran's service-connected scar residuals of a left 
varicocelectomy is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



